DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on 18 March 2022 is acknowledged.
Claims 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 March 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 9 is objected to because of the following informalities:  
- Claim 9, line 15, “it” should read --the adjustable shelving rack--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 12, “the plurality of shelves” in lines 3-4 lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Workman et al. (US Pat. No. 10,046,719 B2).
In regards to claim 1, Workman teaches an apparatus for maintaining a plurality of containers (e.g.; 174) in a suspended stacked configuration within a shelf of a shelving unit, the apparatus comprising: a panel (22) comprising a plurality of substantially horizontal supports (42); and a plurality of coupling means (282) disposed on the panel, wherein each of the plurality of substantially horizontal supports extend substantially perpendicularly from a substantially vertical plane defined by the panel (e.g.; see Fig. 6).
In regards to claim 9, Workman teaches a system for maintaining a plurality of containers in a suspended stacked configuration comprising: a shelving unit comprising a plurality of traverses (78 and 110); a plurality of item containers (174); and a plurality of adjustable shelving racks (22) selectively coupled to at least one of the plurality of traverses, wherein each of the plurality of adjustable shelving racks comprises a plurality of substantially horizontal supports (42) extending substantially perpendicularly from either side of a vertical plane defined by a panel of each of the plurality of adjustable shelving racks (e.g.; see Fig. 6), and wherein each of the plurality of substantially horizontal supports are configured to accommodate a side of at least one of the plurality of item containers (174), and wherein each of the plurality of adjustable shelving racks comprises means (282) for selectively adjusting the longitudinal position of the adjustable shelving rack relative to the at least one of the plurality of traverses it is selectively coupled to.
In regards to claim 10, Workman teaches each of the plurality of adjustable shelving racks (22) comprises a plurality of coupling means (282, Fig. 9D and 122, Fig. 10), each of the plurality of coupling means disposed on the adjustable shelving rack to couple to a different one of the plurality of substantially horizontal traverses.
In regards to claim 11, Workman teaches each of the plurality of coupling means comprises: a fixed clamp (282, Fig. 9D and 114, Fig. 10); a moveable clamp (285, Fig. 9D and 122, Fig. 10); and means (291, Fig. 9D and 121, Fig. 10) for adjusting the linear position of the moveable clamp relative to the fixed clamp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US Pat. No. 10,046,719 B2) in view of Gerberich (US Pat. No. 1,748,339).
In regards to claims 6 and 15, Workman does not teach each of the plurality of coupling means comprises an arm coupled to a hinge disposed on the panel, wherein a distal end of the arm comprises a flexible hook.
Gerberich teaches and adjustable panel for a shelving unit, wherein the panel is adjustable via coupling means comprising an arm (18) coupled to a hinge (16) disposed on the panel, wherein a distal end of the arm comprises a flexible hook (20) (i.e.; the latches are sheet metal with sufficient resiliency; Page 2, Lines 29-36; 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Workman’s coupling means to comprise an arm coupled to a hinge disposed on the panel, wherein a distal end of the arm comprises a flexible hook.  The motivation would have been for the purpose of using an alternative coupling means for quickly locking the shelving racks (i.e.; dividers) in place as taught by Gerberich (Page 2, Lines 52-55), since Workman teaches a variety of coupling means useable to locked the shelving racks in place.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. (US Pat. No. 10,046,719 B2) in view of Hunter (US Pat. No. 5,094,516).
In regards to claim 8, Workman teaches a pair of tray stoppers (54) disposed on each longitudinal end of each of the plurality of substantially horizontal supports.
Workman does not teach each of the plurality of substantially horizontal supports of the panel comprises a plurality of heat dispersing bumps disposed along a length of each of the plurality of horizontal supports.
Hunter teaches horizontal supports each having a plurality of heat dispersing bumps (88, 90) disposed along a length of each of the horizontal supports.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Workman’s horizontal supports to include a plurality of heat dispersing bumps disposed along a length of each of the plurality of horizontal supports.  The motivation would have been for the purpose of providing guides for the container as taught by Hunger (Col 5, Lines 47-55).
Allowable Subject Matter
Claims 2-5, 7, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631